Citation Nr: 1708470	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-27 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, with service in the Southwest Asia Theater of Operations during some of that time period.  He had active duty for training from July 1992 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran cancelled a request for a Board hearing.  The issue was remanded to the RO in December 2012, May 2014, and July 2015 for further development.  In July 2015 , the Board rendered decisions regarding other issues which were then on appeal.  The Board again remanded the case to the RO for further development again in May 2016.   


FINDING OF FACT

The Veteran's current hypertension is a known clinical diagnosis.  It was not manifest in service or to a degree of 10 percent within 1 year of separation from active duty and is unrelated to service.  It also was not caused or aggravated by the Veteran's service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran reported in February 2016 that the VA examiner who examined him in July 2014 only spent about 10 minutes with him.  However, even if that is true, it does not show that the examination reports are inadequate on any of the necessary matters they discuss, and other VA examinations/opinions were obtained in November 2015 and June 2016.  The Veteran argued in July 2016 that the VA examiner in June 2016 ignored the Board's May 2016 instructions to consider an article which had been cited by the representative in April 2016 in support of the claim.  The Board notes that the website identified by the Veteran discussed a study which found that Vietnam veterans who experienced PTSD were twice as likely to die from heart disease as veterans without PTSD.

It is clear from the June 2016 VA examination report that the VA examiner was familiar with and considered the article in question.  She specifically noted that the evidence she reviewed included all the evidence in the electronic file, and she stated that the medical literature that she cited in her report were "evidence based practice articles and outweigh the article mentioned by the appeal in April and March 2016."  The examiner cited the fact that the evidence-based medical literature which she obtained, mentioned, and considered in her report was more probative.  Further, she noted that she "was not able to locate medical literature that substantiated a claim that PTSD permanently elevates the BP."  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Hypertension is considered to be such a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Interim Final Rule, 81 Fed. Reg. 71382 (Oct. 7, 2016).  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.   Service connection is presumed unless there is affirmative evidence to the contrary, where the criteria are met.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  The Board notes that the Veteran's service included service in Bahrain in 1991. 

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i). 

A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(a)(2).   

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records do not contain any diagnoses of hypertension.  Post-service, an April 1993 service report shows a blood pressure of 134/74.  An April 1994 service report of medical history shows that the Veteran denied having or having had high blood pressure.  A February 1995 VA examination report shows that the Veteran's blood pressure was 130/80.  Hypertension was not diagnosed.  A post-service March 1995 service treatment record shows the Veteran's blood pressure to be 130/80.   

VA medical records show that the Veteran was assessed with hypertension in January 2008, and in January 2009, the Veteran's wife indicated that he had developed it within the past year due to increased stress.  

On VA examination in July 2014, the examiner reviewed the record and examined the Veteran, and based on that information, indicated that hypertension had been diagnosed in 2008.  The examiner opined that the Veteran's hypertension was less likely than not due to his Gulf War service, including environmental hazards therein.  The reasons were that there were multiple etiologies for hypertension, including family history, poor diet, metabolic syndrome, etc.  The examiner noted that hypertension is very prevalent in the American population over 40.  The examiner noted that the Veteran did not have a family history but was then overweight and smoked.  The examiner noted that the Veteran's hypertension did not exist during his service time, and indicated that the etiology was more likely metabolic syndrome.  

In July 2015, the Board remanded the case to the RO for a VA examination to clarify whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  

On VA examination in November 2015, the examiner opined that the Veteran's hypertension was less likely than not due to his service-connected PTSD.  The rationale was that although mental health and stress can temporarily elevate blood pressure during an acute phase of the disease, the examiner was unaware of any medical literature that substantiates a claim that PTSD can permanently elevate blood pressure.  The examiner found that the Veteran's blood pressure was most likely related to obstructive sleep apnea, diabetes mellitus, and obesity, as well as poor control and compliance with antihypertensive medications.  

In May 2016, the Board remanded the case to the RO for further VA examination, noting in part that in April 2016, the Veteran's representative cited an article which reports that the more the severe the PTSD diagnosis is, the greater the likelihood of death from heart disease.

On VA examination in June 2016, the examiner reviewed the record.  The examiner opined that the Veteran's hypertension was less likely than not related to service, as it was diagnosed about 17 years post-service.  The examiner opined that it was less likely than not caused by the Veteran's service-connected PTSD.  This was based on a review of medical literature using the Evidence-Based Practice from the Eighth Joint National Committee on Prevention, Detection, Evaluation, and Treatment of high blood pressure.  Such shows that for the majority of patients with high blood pressure, the cause is unknown.  This is classified as primary or essential hypertension.  It also shows that secondary hypertension is caused by underlying medical conditions like kidney, adrenal, thyroid diseases, alcohol abuse, and obstructive sleep apnea.  Uptodate.com and Medscape.com, moreover, show that risk factors for developing hypertension include age, black race, a history of hypertension in parent(s), a high sodium intake, excess alcohol intake, excess weight, and physical inactivity.  The examiner noted that none of these articles shows hypertension secondary to PTSD.  The examiner indicated that these are evidence-based practice articles and that they outweigh the article mentioned in the Board's remand.  The examiner added that stressful situations can cause blood pressure to spike temporarily during an acute phase, but she was unable to locate any medical literature that substantiates that PTSD permanently elevates blood pressure.  The examiner found that the Veteran's hypertension was more related to comorbidities that include obesity with a body mass index of 34.71 or more, dysmetabolic syndrome, the history of noncompliance noted in 2011 and November 2014 medical records, and the history of alcohol dependence noted in medical records.  

The VA examiner in June 2016 also opined that the Veteran's hypertension was not aggravated by his PTSD.  Although the Veteran now had hypertension greater than baseline, medical records show that he had been noncompliant with hypertension medication as early as 2010, and again in 2011, and that in 2014, the Veteran had been off of his hypertension medications and they were restarted.  The examiner found the evidence to show a longstanding noncompliance with hypertension medications (the Veteran had challenged the idea of noncompliance earlier, in February 2016), as well as other comorbidities like weight gain, diabetes mellitus, dysmetabolic syndrome, and the history of alcohol dependence noted in the medical records; and that these were likely the cause of his poor control of blood pressure.  The examiner indicated that lack of adherence to antihypertensive therapy is an important reason for poor blood pressure control among treated patients.  The examiner noted that stressful situations can cause blood pressure to spike temporarily, but that she could not locate any medical literature that substantiates that PTSD permanently elevates blood pressure.  The examiner indicated that the Veteran's hypertension was more related to his comorbidities.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's hypertension.  It is a known clinical diagnosis with known etiology, and so presumptive service connection pursuant to 38 C.F.R. § 3.317 based on it being a Gulf-War-related undiagnosed illness or medically unexplained chronic multisymptom illness is not warranted.  Moreover, the preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, so service connection is not warranted under the presumptive provisions of 38 C.F.R. § 3.309(a).  Further, the preponderance of the evidence is against a finding that it is related to service.  The service treatment records do not show a diagnosis of it and it was first diagnosed in 2008, many years after service, and the VA examination reports show, including based on a review of the relevant medical literature, that it is not related to service, including environmental hazards from the Persian Gulf.  

The Board further finds that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD.  The VA examination reports show that PTSD can temporarily cause an increase in blood pressure, but that there is no available probative evidence that indicates that PTSD either causes or aggravates hypertension, and that the Veteran's comorbidities and noncompliance with hypertension medication are more likely than not the cause of hypertension and/or its increase from baseline.  The VA examination reports adequately explain why the opinions in the examination reports are more probative than the article submitted by the Veteran's representative concerning PTSD and heart disease in April 2016.  

In May 2015, the Veteran indicated that he was not morbidly obese, and that he smoked only 2 packs a week.  However, even if this is so, the medical evidence clearly shows that his hypertension is likely related to his obesity, smoking, and other risk factors unrelated to service.  He also indicated that his being overweight is service-connected.  However, this is not the case.  In February 2016, he indicated that PTSD can and does permanently cause and/or aggravate hypertension.  His wife, moreover, indicated in January 2009 that he developed hypertension from increased stress, and that she and he believe that his hypertension was brought on by something he was exposed to during Desert Storm.  However, they are not competent to opine on the etiology of his hypertension, as they are laypersons and such opinions, on complex medical matters such as these, require medical expertise to be competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran pointed out in February 2016 that he does not have sleep apnea, but this would only nullify the earlier VA medical opinion that the Veteran's hypertension was related to sleep apnea.  It does not nullify the other medical opinions concerning his hypertension, none of which support the claim.  The Veteran indicated in February 2016 that insulin causes weight gain, but he is not competent to indicate this, as he is a layperson and this opinion is on a complex medical matter.  Id.  

Although in March 2016 the Veteran submitted an April 2009 Board decision which granted service connection for hypertension as secondary to PTSD, Board decisions are non-precedential and each Board decision is to be based on the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303 (2016).

The Veteran indicated in July 2016 that it is unclear when his hypertension started, and so VA should find that it is at least as likely as not related to service.  However, earlier medical records, containing normal blood pressure findings and no diagnosis of hypertension, tend to indicate that it was not present in or proximate to service, and the Veteran's wife indicated in January 2009 that he had developed it in the past year.  This correlates with the medical evidence, and is what the VA examiner in July 2014 found based on review of the record and examination of the Veteran.  

The Veteran asserted that heart diseases are included in diseases presumptively related to service for Persian Gulf Veterans.  However, a review of 38 C.F.R. § 3.317, the regulation containing the diseases presumptive to Persian Gulf Veterans, shows that it does not list hypertension.  The Veteran noted that several specialists had published case reviews and medical evidence in books and on the internet supporting the claim that there was a previously unexpected but highly significant association between PTSD and hypertension.  However, proof of an association is not proof of causation and does not warrant an allowance of the claim.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board would like to thank the Veteran for his Persian Gulf War service, and regrets that its decision could not be favorable to the Veteran.  


ORDER

Service connection for hypertension, to include as due to exposure to environmental hazards, is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


